DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 6-11, 21-22, 24 and 26-29 are allowed.

Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered. The remarks and amendments submitted by the Applicant, has placed the application in allowance condition.
The following is an examiner’s statement of reasons for allowance:
Prior art Nishimoto (US2019/0165666A1) and Umeno (JP2007194474A) have been found to be the closest prior arts.
Claim 1 is allowed because prior art fails to teach or suggest, either taken alone or in combination all of the limitations of claim 1, especially “the input-side inductor is connected to the ground, with an input-side ground line interposed therebetween, and the output- side inductor is connected to the ground, with an output-side ground line interposed therebetween”.
Claims 2, 4 and 6-11 are allowed because they depend on allowable claim 1.
Claim 21 is allowed for the same reasons as stated in claim 1. 
Claims 22, 24 and 26-29 are allowed because they depend on allowable claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











	/THIENVU V TRAN/                                                  Supervisory Patent Examiner, Art Unit 2839